                                      UNITED STATES JUDICIAL PANEL
                                                   on                                   FILED
                                       MULTIDISTRICT LITIGATION                         Oct 30, 2019
                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF CALIFORNIA




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2738


                                            (SEE ATTACHED SCHEDULE)


                                  CONDITIONAL TRANSFER ORDER (CTO -177)


On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,581 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.
It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.
Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.
This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

    Inasmuch as no objection Is
    pending at this time, the


     I Oct 30, 2019 I
    stay is lifted.
                                                         FOR THE PANEL:
         CLERK"S OFFICE

                                                             ��/C
           UNITED STATES
         JUDICIAL PANEL ON
       MULTIOiSTR!CT LITIGATION




                                                         John W. Nichols
I HEREBY CERTIFY that the above and
foregoing is a true and correct copy
                                                         Clerk of the Panel
of the original on file In my office.
   UNITEQ.Sl'�                      COURT
   DIS'f.RICT OF
   WI�T.
           ;
   By
IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                             MDL No. 2738


                SCHEDULE CT0-177- TAG-ALONG ACTIONS


 DIST    DIV.        C.A.NO.   CASE CAPTION


CALIFORNIA CENTRAL

  CAC      2      19-08530     Gloria J. Vitto v. Johnson and Johnson et al
  CAC      2      19-08533     Ely E Galbis v. Johnson and Johnson et al
  CAC      2      19-08534     Lizeth M. Flores v. Johnson and Johnson et al
  CAC      2      19-08544     Shante Myers v. Johnson and Johnson et al
  CAC      2      19-08547     Carrie Holmes v. Johnson and Johnson et al
  CAC      2      19-08568     Cynthia Gully v. Johnson and Johnson et al
  CAC      2      19-08582     Breada L. Beals v. Johnson and Johnson et al
  CAC      2      19-08615     Norma Flores v. Johnson and Johnson et al
  CAC      2      19-08617     Terry S. Parsons v. Johnson and Johnson et al
  CAC      2      19-08618     Elizabeth A. Mooney et al v. Johnson and Johnson et al
  CAC      2      19-08640     Albert Thompkins v. Johnson and Johnson et al
  CAC      2      19-08641     Roxanne Williams Martin v. Johnson and Johnson et al
  CAC      2      19-08643     Carmel A. Rambo v. Johnson and Johnson et al
  CAC      2      19-08644     Linda Olin v. Johnson and Johnson et al
  CAC      2      19-08743     Dolores D. Rice v. Johnson and Johnson et al
  CAC      2      19-08753     Lucie Pearl Conolly et al v. Johnson and Johnson et al
  CAC      5      19-01892     Phillip S. Fivgas v. Johnson and Johnson et al
  CAC      5      19-01894     Patricia Sanders et al v. Johnson and Johnson et al
  CAC      5      19-01895     Linda A. Cato et al v. Johnson and Johnson et al
  CAC      5      19-01902     Genida R. Vezinaw v. Johnson and Johnson et al
  CAC      5      19-01903     Mari E. Keen et al v. Johnson and Johnson et al
  CAC      5      19-01906     Sherry L. Moro v. Johnson and Johnson et al
  CAC      5      19-01907     Frank R. Pasos v. Johnson and Johnson et al
  CAC      5      19-01910     Marion E. Y enalavitch et al v. Johnson and Johnson et
                               al
  CAC      5      19-01921     Kendra J. Coromandel et al v. Johnson and Johnson et al
  CAC      8      19-01910     Cynthia A. Hoffmann v. Johnson and Johnson et al

CALIFORNIA EASTERN

  CAE      2      19-01997     Jones v. Johnson & Johnson et al
CALIFORNIA NORTHERN

                            Maurice Simpson, Individually and as Successor in
 CAN      3      19-06326   Interest to ANNETTE WILKERSON (Deceased) v.
                            Johnson & Johnson et al
 CAN      3      19-06340   King, Jr. v. Johnson & Johnson et al
 CAN      3      19-06341   CEBALLOS et al v. Johnson & Johnson et al
 CAN      3      19-06351   Demas v. Johnson & Johnson et al
 CAN      3      19-06354   Griffin et al v. Johnson & Johnson et al
 CAN      3      19-06355   Sabir et al v. Johnson & Johnson et al
 CAN      3      19-06388   Colon v. Johnson & Johnson et al
 CAN      4      19-06315   Robinson v. Johnson & Johnson et al
 CAN      4      19-06328   Martinez v. Johnson & Johnson et al
 CAN      4      19-06342   George et al v. Johnson & Johnson et al
 CAN      4      19-06353   BILLY NEARS v. Johnson & Johnson et al
 CAN      4      19-06385   Porcher v. Johnson & Johnson et al
 CAN      4      19-06433   Ann Corridan v. Johnson & Johnson et al
 CAN      4      19-06450   Ross v. Johnson & Johnson et al
 CAN      4      19-06519   Victorino v. Johnson & Johnson et al
 CAN      4      19-06520   Brewster v. Johnson & Johnson et al
 CAN      4      19-06522   Healy et al v. Johnson & Johnson et al

CALIFORNIA SOUTHERN

  CAS     3      19-01935   Arredondo v. Johnson & Jonhson et al
